Citation Nr: 1022178	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen, or relevant official service department records have 
been submitted to reconsider, the Veteran's claim for service 
connection for residuals of a repair of the lateral meniscus 
and anterior cruciate ligament of the right knee.  

2.  Entitlement to service connection for residuals of a 
repair of the lateral meniscus and anterior cruciate ligament 
of the right knee.  

3.  Whether new and material evidence has been submitted to 
reopen, or relevant official service department records have 
been submitted to reconsider, the claim of entitlement to 
service connection for a respiratory disorder, including 
bronchitis and asthma.  

4.  Whether new and material evidence has been submitted to 
reopen, or relevant official service department records have 
been submitted to reconsider, the claim of entitlement to 
service connection for residuals of warts on the right hand.  

5.  Whether new and material evidence has been submitted to 
reopen, or relevant official service department records have 
been submitted to reconsider, the claim of entitlement to 
service connection for a left ankle disorder.  

6.  Entitlement to an effective date prior to June 23, 2008, 
for service connection for right hip bursitis.  

7.  Entitlement to an effective date prior to June 23, 2008, 
for service connection for left hip bursitis.  

8.  Entitlement to an initial rating greater than 10 percent 
for right hip bursitis.  

9.  Entitlement to an initial rating greater than 10 percent 
for left hip bursitis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to December 
1992.  He also had prior service in the Air National Guard.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  

The issues concerning service connection for residuals of a 
repair of the lateral meniscus and anterior cruciate ligament 
of the right knee, bronchitis and asthma, residuals of warts 
on the right hand, a left ankle disorder are addressed in the 
remand portion of the decision below and are remanded to the 
RO.  


FINDINGS OF FACT

1.  A rating decision in March 1994 denied service connection 
for residuals of a repair of the lateral meniscus and 
anterior cruciate ligament of the right knee.  

2.  On June 23, 2008, additional relevant, official service 
department records, which were not previously of record, were 
received concerning treatment for a right knee disorder.  

3.  The Board denied service connection for right and left 
hip disorders in January 2008.  

4.  The RO construed additional service treatment records 
that were received on June 23, 2008, as a claim to reopen the 
issue of entitlement to service connection for a right hip 
disorder and a left hip disorder.  No communication was 
received from the Veteran or his attorney prior to June 23, 
2008, constituting a claim to reopen these issues.  

5.  A rating decision in June 2009 granted service connection 
for bursitis of each hip and assigned a 10 percent rating for 
each disability, effective June 23, 2008. 

6.  The Veteran's bilateral hip disorder has been manifest 
throughout the appeal period by normal range of motion, 
tenderness at the end points of motion, and increased pain on 
repetitive motion but without resulting in weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss of range of motion.  




CONCLUSIONS OF LAW

1.  The criteria to reconsider the claim for service 
connection for residuals of a repair of the lateral meniscus 
and anterior cruciate ligament of the right knee have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2009).  

2.  The criteria for an effective date prior to June 23, 
2008, for service connection for right hip bursitis have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400(r) (2009).  

3.  The criteria for an effective date prior to June 23, 
2008, for service connection for left hip bursitis have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400(r) (2009).  

4.  The criteria for an initial rating greater than 10 
percent for right hip bursitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5019-5252 (2009).  

5.  The criteria for an initial rating greater than 10 
percent for left hip bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5019-5252 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

The Veteran's claims for greater initial ratings and earlier 
effective dates for service connection for his bilateral hip 
disabilities arose from his disagreement with those issues 
following the initial grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA 
with respect to this claim.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The RO further obtained a VA examination to determine 
the severity of the Veteran's bilateral hip disabilities.  
The VA examination in May 2009, was conducted by a physician 
who had reviewed the Veteran's claims file, examined the 
Veteran, and included rationales for the conclusions reached 
therein.  The Board therefore concludes that that examination 
is adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  
Finally, there is no sign in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  



Effective Dates 

Generally, the effective date for an award of service 
connection pursuant to a reopened claim after a prior final 
denial is the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r).  

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding the 
sections regarding reopened claims.  See 38 C.F.R. 
§ 3.156(c)(1) (2009).  The import of this section is that the 
effective date for an award of service connection based on 
such newly received service records would be based on the 
date of receipt of the Veteran's original claim for service 
connection; the provisions regarding the assignment of 
effective dates for reopened claims are not applicable.  

In this case, service connection for bilateral hip 
disabilities was denied by the Board in January 2008.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  The 
Board's January 2008 decision denied service connection on 
the basis that evidence showed that the Veteran's bilateral 
hip disabilities were not related to service or to a 
service-connected disability.  

Thereafter, the RO received additional service treatment 
records on June 23, 2008, and construed those records as a 
claim to reopen all the Veteran's previously denied claims.  
The additional service treatment records that were received 
in June 2008 consist solely of reports concerning treatment 
for the Veteran's right knee.  The reports do not contain any 
complaints, clinical findings, or diagnosis relative to a 
disorder of either hip.  

The rating decision in June 2009 granted service connection 
for bilateral hip bursitis based on an opinion by a VA 
physician that was reported in May 2009.  That opinion 
indicated that the Veteran's bilateral hip disorders were due 
to his impaired gait, resulting from his service-connected 
knee disabilities.  Service connection had previously been 
granted for the Veteran's right and left knee disorders by 
rating decisions in October 2004 and December 2004.  Thus, 
the service treatment records that were received in June 2008 
were not relevant to the Veteran's claim concerning his 
bilateral hip disorders and they played no role in the award 
of service connection.  

Therefore, 38 C.F.R. § 3.156(c)(1) is not applicable to the 
instant case and the proper effective date must be determined 
under the provisions of 38 C.F.R. § 3.400(r).  In this case, 
the Veteran did not file a claim to reopen the issues of 
entitlement to service connection for a right hip disorder 
and a left hip disorder that had been denied by the Board in 
January 2008.  The first communication concerning the 
Veteran's hip disabilities that was received from the Veteran 
or from his attorney after the Board's January 2008 decision 
is the notice of disagreement with the July 2008 rating 
decision that continued the denial of service connection for 
these disorders.  

As noted above, the additional service treatment records were 
received on June 23, 2008, and the RO construed those records 
as a claim to reopen the Veteran's previously denied claims 
of entitlement to service connection for a right hip disorder 
and a left hip disorder.  The record does not contain any 
document that can be construed as a claim to reopen the 
issues of entitlement to service connection for a right hip 
disorder and a left hip disorder that was received prior to 
June 23, 2008.  In the June 2009 rating decision, the RO 
assigned June 23, 2008, as the effective date for the award 
of service connection for the Veteran's bilateral hip 
disorders.  

However, the provisions regarding effective dates for the 
grant of service connection after a prior final denial is the 
date of receipt of the reopened claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(r).  In this case, the first medical evidence that 
demonstrated a positive link between the Veteran's bilateral 
hip disorders and a service-connected disorder was at a VA 
examination conducted in May 2009.  Accordingly, under the 
pertinent law and regulations, the proper effective date for 
the grant of service connection for a right hip disorder and 
a left hip disorders is the date entitlement arose, May 29, 
2009.


For the foregoing reasons, the claims of an effective date 
prior to June 23, 2008, for service connection for a right 
hip disorder and a left hip disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  

Right Knee Disorder

A rating decision in March 1994 denied service connection for 
residuals of a repair of the lateral meniscus and anterior 
cruciate ligament of the right knee.  The Veteran was 
notified of that decision and did not file a notice of 
disagreement within the appropriate time period.  Therefore, 
that decision is final.  38 U.S.C.A. § 7105 (West 2002).  

On June 23, 2008, the RO received additional official service 
department records that were not previously of record 
regarding the Veteran's treatment for a right knee disorder 
during service.  

As noted above, the regulations provide that, 

Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  

38 C.F.R. § 3.156(c) (2009).  

The Board finds that the service department records that were 
received in June 2008 are relevant to the issue regarding 
service connection for residuals of a repair of the lateral 
meniscus and anterior cruciate ligament of the right knee.  
Therefore, the Veteran's claim for entitlement to service 
connection for residuals of a repair of the lateral meniscus 
and anterior cruciate ligament of the right knee must be 
reconsidered.  

Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Veteran's medical history must be 
considered in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Evidence contemporaneous with the claim and the initial 
rating decision is most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id. at 126. 

A rating decision in June 2009 granted service connection for 
right hip bursitis and for left hip bursitis, and assigned a 
10 percent rating for each disability, each effective from 
June 23, 2008, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019-5252.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  The 
hyphenated diagnostic code in this case indicates that 
bursitis under Diagnostic Code 7019, is the service-connected 
disorder, and limitation of flexion of the hip under 
Diagnostic Code 5252, is the residual condition.  The Rating 
Schedule provides for assignment of a 10 percent rating for 
limitation of thigh flexion to 45 degrees.  A 20 percent 
evaluation is warranted for limitation of thigh flexion to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

A VA examination in August 2004 found abduction was 0 to 45 
degrees, bilaterally; abduction was 0 to 25 degrees, 
bilaterally; extension was 0 to 30 degrees, bilaterally; 
external rotation was 0 to 50 degrees on the right and 0 to 
45 degrees on the left; and internal rotation was 45 degrees, 
bilaterally.  The Veteran did not have pain at the end points 
of the hip exam.  The examiner also indicated that testing of 
repetitive motion of the hips showed a slight increase of 
pain, however, there was no increased weakness or fatigue, 
nor was there any additional loss of motion.  

On a VA examination in May 2009, the Veteran reported having 
pain and stiffness, particularly with changes in weather and 
overall increased activity; he also reported that hip pain 
could be precipitated by flare-ups of his knee or back 
disabilities, as well as following periods of inactivity.  He 
indicated that the flare-ups could occur up to weekly, 
lasting up to a day of moderate severity.  The Veteran stated 
that he could tolerate standing up to two hours and could 
walk up to a quarter of a mile.  On physical examination, 
flexion of both hips was reported as 0 to 110 degrees, with 
extension from 0 to 30 degrees.  The ranges of motion in 
abduction, adduction, and external and internal rotation were 
all normal, with tenderness noted at the end points in 
abduction, and both axies of rotation.  The Veteran was able 
to cross each leg over the other without discomfort, and he 
was able to toe out each leg greater than 15 degrees.  The 
examiner noted tenderness to palpation over the greater 
trochanteric regions, bilaterally.  The examiner commented 
that there was some increase in pain without additional 
weakness, excess fatigability, incoordination, lack of 
endurance, or additional loss of range of motion with 
repetitive use.  

VA orthopedic examinations of the Veteran's hips were 
conducted in June 2009 and August 2009.  The Veteran reported 
similar complaints, and the examiners reported clinical 
findings that were essentially identical to those noted by 
the May 2009 VA examiner.  The August 2009 examiner 
characterized the Veteran's bilateral hip pain as 
"consistent with a very mild trochanteric bursitis at 
best."  

The range of motion data for the right and left hip disorders 
reported by the medical evidence do not meet the criteria for 
a compensable rating based on limitation of flexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  Consideration has 
been given to an increased evaluation for the Veteran's 
service-connected left and right hip disorders under other 
potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1995).  However, the 
evidence of record does not demonstrate ankylosis of either 
hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2009).  
Additionally, the evidence of record does not demonstrate 
limitation of extension of either hip.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251 (2009).

Consideration has been given to whether there is any 
additional functional loss not contemplated in the current 
ratings assigned for the Veteran's bilateral hip disorder.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, lack of coordination, restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2009).  

Although an increase of pain was reported with repetitive 
use, it did not result in weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss of 
range of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Nevertheless, to the extent that the May 2009 
examiner noted tenderness at the end points of motion in both 
hips, the Board finds that the currently assigned 10 percent 
evaluation for each hip is proper.  See 38 C.F.R. § 4.59 
(painful joints are entitled to at least the minimum 
compensable rating for the joint).  However, in the absence 
of clinical indication of additional functional loss, as well 
as the Veteran's own report to various examiners, the Board 
finds that an initial rating in excess of 10 percent is not 
warranted for either service-connected hip disorder at any 
time during the period on appeal.  Fenderson, 12 Vet. App. at 
126.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected bilateral hip disorder with the 
established criteria found in the Rating Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Rating Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is adequate, and no 
referral is required.

The Board finds that the Veteran's disability picture, 
throughout the period on appeal, was not so unusual or 
exceptional in nature as to render the current ratings 
inadequate.  The Veteran's bilateral hip disorder is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5019-5252, the criteria of which is found by the Board to 
specifically contemplate the level of disability and 
symptomatology.  The Veteran's bilateral hip disorder has 
been manifest throughout the appeal period by normal range of 
motion, tenderness at the end points of motion, and increased 
pain on repetitive motion but without resulting in weakness, 
excess fatigability, incoordination, lack of endurance, or 
additional loss of range of motion.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the current 
disability ratings for his service-connected right hip 
bursitis and left hip bursitis.  Ratings in excess thereof 
are provided for certain manifestations of the service-
connected bilateral hip disorder, but the medical evidence of 
record did not demonstrate that such manifestations were 
present in this case.  The criteria for the current 
disability ratings more than reasonably describes the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluations are adequate and 
no referral is required.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 54.  


ORDER

Relevant official service department records having been 
submitted, the Veteran's claim for service connection for 
residuals of a repair of the lateral meniscus and anterior 
cruciate ligament of the right knee should again be 
considered.  To this extent only, the appeal is allowed.  

An effective date prior to June 23, 2008, for service 
connection for right hip bursitis is denied.  

An effective date prior to June 23, 2008, for service 
connection for left hip bursitis is denied.  

An initial rating greater than 10 percent for right hip 
bursitis is denied.  

An initial rating greater than 10 percent for left hip 
bursitis is denied.  




REMAND

The Veteran's claims for service connection for residuals of 
a repair of the lateral meniscus and anterior cruciate 
ligament of the right knee, bronchitis and asthma, residuals 
of warts on the right hand, and a left ankle disorder were 
denied in a March 1994 rating decision.  The Veteran was 
notified of that decision in March 1994, and he did not file 
an appeal.  

As discussed above, the VCAA requires that VA inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Further, in claims to reopen, VA must notify a claimant both 
of the evidence and information that is necessary to reopen 
the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The record does not reflect that the Veteran was provided 
notice compliant with Quartuccio, Dingess/Hartman, or Kent 
prior to the July 2008 rating decision concerning the issues 
relating to service connection for residuals of a repair of 
the lateral meniscus and anterior cruciate ligament of the 
right knee, bronchitis and asthma, and residuals of warts on 
the right hand, or prior to the September 2008 rating 
decision concerning service connection for a left ankle 
disorder.  Although a May 2009 RO letter notified the Veteran 
of those elements, the notice error was not cured by 
subsequent readjudication of the issues.  

Further, the July 2008 rating decision noted that additional 
official service department records had been received in June 
2008.  The rating decision stated that each of the Veteran's 
claims was "considered reopened."  The rating decision then 
considered each of the claims on the basis of all of the 
evidence "on the merits."  

Pertinent in this regard is 38 C.F.R. § 3.156(a) (2009), 
which states, 

A claimant may reopen a finally adjudicated 
claim by submitting new and material 
evidence.  New evidence means existing 
evidence not previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

However, 38 C.F.R. § 3.156(c)(1) provides further that,

Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  

In this case, as noted above, the additional service records 
that were received in June 2008 pertain solely to evaluation 
and treatment for a right knee disorder from February 1992 to 
April 1992.  

Accordingly, the prejudicial notice errors must be cured, 
followed by readjudication of the Veteran's claims.  

Therefore, this case is remanded for the following actions:

1.  The RO must consider whether the 
provisions of 38 C.F.R. § 3.156(c)(1) are 
applicable to the Veteran's claims for 
service connection for bronchitis and 
asthma, residuals of warts on the right 
hand, and a left ankle disorder.  The RO 
must then provide appropriate notice for 
each of the Veteran's claims, including for 
service connection for residuals of a 
repair of the lateral meniscus and anterior 
cruciate ligament of the right knee.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Once the above actions have been 
completed, the RO must readjudicate the 
Veteran's claims for service connection for 
residuals of a repair of the lateral 
meniscus and anterior cruciate ligament of 
the right knee, bronchitis and asthma, 
residuals of warts on the right hand, a 
left ankle disorder under either 38 C.F.R. 
§ 3.156(a) or 3.156(c)(1), as appropriate.  
If the claims remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and his attorney.  After the 
veteran and his attorney have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



_________________________________________
___
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


